DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0191482 Nakajima et al (hereinafter ‘482) in view of JP 2002-104846 Nakajima (hereinafter ‘846) and US 3,507,943 Such et al. 
Regarding claim 1, ‘482 teaches an interlayer film for a laminated glass (abstract), having recesses and projections on a first surface and a second surface opposite to the first surface (figure 1), 

‘482 does not teach the radius of curvature R for the projections. ‘846 teaches an interlayer film for clad glass (abstract) where the radius of curvature in the interlayer grooves is 20-100 microns (paragraph 0013), such that R1 and R2 are both 20-100 microns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the R of ‘846 in the product of ‘482 because an R of less than 20 microns results in a narrow groove that is less likely to be crushed in the later de-airing step, and an R of more than 100 microns results in a poor seal resistance (paragraph 0013). 
Therefore, ‘482 in view of ‘846 teaches that the interlayer film for a laminated glass satisfies Formulae (2), (5) and (6):
0.09 ≤ R/Sm ≤ 0.3 (2), 
0.08 ≤ R1/Sm1 ≤ 0.3 (5)
0.09 ≤ R2/Sm2 ≤ 0.3 (6)
where each of R/Sm, R1/Sm1, and R2/Sm2 = 0.1-0.5. When R is 20 microns, 20/200 = 0.1. When R is 100 microns, 100/200 = 0.5.
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.1-0.5 reads on the claimed range of 0.09-0.3. 
‘482 teaches the option of grooves being at an angle with respect to the direction of extrusion, but does not teach the angle with respect to grooves on the other side of the sheet. Such teaches a method of embossing sheets made of thermoplastic materials (column 3, lines 59-
θ ≥ 10º (1),
where θ is at least 15º (column 5, lines 32-40) and may be up to at least 45º (column 4, lines 69-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the angled grooves of Such in the product of ‘482 because this allows for pressure distribution in the product (column 4, lines 41-54) while also allowing for sufficient de-aeration when the product is laminated to another material (column 3, lines 72-75).
Regarding claim 2, ‘482 teaches that the interlayer film for a laminated glass satisfies Formula (3):
Rz ≥ 1 (3), 
where Ra is 2.5 microns or more (paragraph 0119). Ra is the average roughness of a surface and Rz is the difference between the tallest peak and deepest valley on the surface of the material. Therefore, Ra will always be less than Rz because it constitutes the average roughness rather than the maximum roughness. If Ra, as taught by ‘482, is not less than 2.5 microns, then the Rz must also be not less than 2.5 microns. 
	Regarding claim 3, ‘482 in view of Such teaches that the intersection angle θ and the Sm satisfy Formula (4):
	(1000/Sm)2 X Sin θ ≥ 2.2 (4), 
where Sm is 200 microns (‘482 Table 4, Example 16), and θ is 15-45º (Such column 5, lines 32-40 and column 4, lines 69-74), such that (1000/200)2 X Sin (15) = 6.47 and (1000/200)2 X Sin (45) = 17.68.

Regarding claim 5, ‘482 teaches that the Sm is 200 microns (Table 4, Example 16).
Regarding claim 8, ‘482 teaches that the projections have a planar apex (figure 7). 
Regarding claim 10, ‘482 teaches that the recesses each having a groove shape with a continuous bottom are regularly adjacent and parallel to each other not at equal intervals (paragraph 0038, where the recesses on the top surface and the recesses on the bottom surface are spaced at different intervals). 
Regarding claim 13, ‘482 teaches that the recesses and projections on the first surface and the second surface opposite to the first surface are not provided in a grid (figure 1). 

Response to Arguments
Applicant’s arguments with respect to Nakajima ‘482 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, where Nakajima ‘846 teaches the deficiencies of ‘482.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781